Citation Nr: 1609159	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-07 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an effective date prior to June 19, 2012 for the grant of service connection for ischemic heart disease.


REPRESENTATION

Veteran represented by:	Thomas J. Reed, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran & L.R.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

As a point of clarification, the only issue perfected before the Board is entitlement to an effective date prior to June 19, 2012 for the grant of service connection for ischemic heart disease notwithstanding the inclusion of the issue of entitlement to an earlier effective date for special monthly compensation in the Veteran's representative's Memorandum of Law received in November 2015. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  The Veteran separated from service in December 1969; he served in the Republic of Vietnam from December 1968 to December 1969.
 
2.  A claim for ischemic heart disease due to "Vietnam Service" was received on  June 19, 2012; the Veteran was awarded service connection in a September 2012 RO decision, and assigned an effective date of June 19, 2012.

3.  The claims file includes no statement or communication from the Veteran, or other document, prior to June 19, 2012, that constitutes a pending claim for service connection for ischemic heart disease.

4.  The date of receipt of the claim, June 19, 2012, is later than the date entitlement arose for ischemic heart disease; thus, entitlement to service connection arose as of the date of the claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 19, 2012, for the grant of service connection for ischemic heart disease are not met.  38 U.S.C.A. §§ 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that where the underlying claim for service connection has been granted and there is disagreement regarding a downstream issue, such as the effective date of service connection, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved. 

The Veteran received a SOC in November 2013 citing the applicable statutes and regulations governing the assignment of an effective date for service connection and discussing the reasons and bases for not assigning an earlier effective date in this case.

The duty to assist has also been satisfied.  The RO obtained service treatment records and post-service medical records.  The Veteran was afforded a VA examination.  Virtual VA and VBMS records have also been reviewed. 

Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2015 hearing, the undersigned VLJ fully explained the issue involved.  See August 2015 Board transcript, page 3. Also, the VLJ elicited evidence in the form of testimony from the Veteran pertaining to his contention that an earlier effective date should be assigned.  The Veteran was represented at the hearing by a private attorney.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claim, as evident in the provided testimony.  Therefore, the undersigned met all the requirements described in 38 C.F.R. § 3.103(c)(2) and Bryant, and there has been no prejudice.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to an Effective Date Prior to June 19, 2012 for the Grant of Service Connection for Ischemic Heart Disease

The Veteran seeks entitlement to an earlier effective date for the grant of service connection for ischemic heart disease.  The Veteran asserts the effective date for service connection should be retroactive to the date he was hospitalized at a VA Medical Center for treatment of ischemic heart disease in May 2011 because his claim amounted to an increased rating claim, not a claim for service connection.  See October 2012 statement and November 2015 statement.

As noted, service connection for ischemic heart disease was granted in a September 2012 rating decision, effective June 19, 2012. 

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

This claim is governed pursuant to the orders of a United States district court.  Nehmer v. U.S. Dep't of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991); 38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  The final rule made clear that the effective dates of awards of ischemic heart disease under 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.  The Veteran is a Nehmer class member because he was a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability.  Id.  

The effective date of the regulation that added ischemic heart disease, including coronary artery disease, to the list of diseases for which the VA Secretary has determined that there exists an etiological relationship to herbicides exposure (and are, thus, subject to presumptive service connection on the basis of such exposure) is August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).

In the present case, the Veteran separated from active duty in December 1969.  He did not raise a claim for entitlement to service connection for a cardiac disorder within a year from discharge.  In fact, the Veteran did not submit any claims for service connection until 2005, at which time he claimed a broken middle finger and posttraumatic stress disorder (PTSD).  See June 2005 VA Form 21-526. 

Because the Veteran did not apply for service connection for a cardiac disorder within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(b)(2), 3.816.

The Veteran asserts that he claimed his ischemic heart disease as an increased rating claim, and that his report of hospitalization for ischemic heart disease in 2011 should have been interpreted as an informal claim for an increased rating, due to already receiving a 100 percent disability rating for PTSD.  See November 2015 statement.  The Veteran has also argued that his heart disease is secondary to his PTSD.  See August 2015 BVA Hearing Transcript, pages 15-16.

Although the evidence shows that the Veteran was treated for heart problems in 2011, it does not change the fact that the Veteran did not actually file a claim for ischemic heart disease until June 19, 2012.  The effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was eventually awarded was filed with VA.  See Lalonde v. West, 12 Vet. App. 377 (1999).  Of note, the June 2012 VA Form 21-526b was completed by the Veteran, at which time he indicated he was filing a claim for service connection for "ischemic heart disease (Vietnam service)."  He did not check off the box to indicate it was a claim for an increased evaluation, and he stated that his heart disease was due to "Vietnam service."

Furthermore, the Federal Circuit has held that the mere mention of a condition in a medical record, alone, cannot be construed as a claim for service connection.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek . . . service connection. . . ."); 38 C.F.R. §§ 3.155, 3.157 (2012).  Rather, according to the Federal Circuit, "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  MacPhee at 1327; see also 38 C.F.R. § 3.157(b)(1) (providing that medical records can serve as an informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established").  Here, service connection had not been previously established for a heart disorder at the time he was hospitalized in 2011, and as such, cannot be construed as a claim for an increased rating.  Ishemic heart disease and PTSD are separate and distinct disorders.  Service connection was only in effect for PTSD in 2011.  Medical evidence showing treatment for nonservice connected heart disease does not constitute an informal claim for an increased rating for service connected PTSD. 

The Veteran has argued that his claim should have been construed as an increased rating claim, essentially a special monthly compensation claim, due to currently receiving a 100 percent rating for PTSD at the time.  The Board notes that in order to be entitled to special monthly compensation at the (s) rate under 38 U.S.C.A. § 1114, the Veteran has to have a single service-connected disability rated as total, and have additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability.  See 38 U.S.C.A. § 1114(s).  At the time the Veteran was hospitalized in 2011, he was only service connected for PTSD at a 100 percent rate.  Service connection was not in effect for any additional disabilities, and as such, the Veteran was not eligible for special monthly compensation at the time, until his ischemic heart disorder was service connected in 2012.  Even if the 2011 hospital report could be construed as an informal claim for an increased rating or special monthly compensation, the Veteran was not yet service connected for a heart disorder, and the issue at hand is whether there was an earlier service connection claim for the ischemic heart disease.

The earliest claim for a cardiac disorder was received from the Veteran in June 2012.  See June 2012 VA Form 21-526b.  At that time, the Veteran specifically requested service connection, not an increased rating, for ischemic heart disease due to Vietnam service.  Id.  VA "is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed."  Brannon v. West, 12 Vet. App. 32, 34 (1998).  

Medical evidence submitted indicates the Veteran was diagnosed with coronary artery disease as early as December 2011.  See December 2011 VA Active Problem List.

As such, the appropriate effective date is the date of receipt of claim in June 2012, since it is later than the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Board has also considered whether any evidence of record prior to June 2012 could serve as an informal claim, in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The Board has reviewed the evidence to determine whether any communication submitted by the Veteran indicates an attempt to apply for service connection for a cardiac disorder.  Unfortunately, there is no evidence of record that indicates an attempt to apply for service connection for this issue prior to June 2012. 

While the Board is cognizant and sympathetic to the Veteran's arguments that he suffered from symptomatology related to this disability prior to the current effective date, there is no reference anywhere in the record that he submitted evidence of his symptoms that could constitute a pending claim for service connection, prior to June 2012. 

In sum, the presently assigned effective date of June 19, 2012 is appropriate and there is no basis for an award of service connection for this disability prior to this date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date prior to June 19, 2012 for the grant of service connection for ischemic heart disease is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


